Citation Nr: 1627919	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  11-34 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a liver disorder, to include chronic hepatitis, residuals of hepatitis, fatty liver disease and/or nonalcoholic steatohepatitis.


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1972 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied reopening the Veteran's claim on the basis that new and material evidence was not submitted.  In a June 2012 decision the Board determined that new and material evidence had been submitted, reopened the Veteran's claim, and remanded the issue of entitlement to service connection to the RO for further development.

In a December 2014 decision, the Board denied the appellant's claim for entitlement to service connection.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  By an Order dated in January 2016, the Court remanded the Board's December 2014 decision for readjudication in compliance with the Joint Motion for Remand.  


FINDINGS OF FACT

1. The Veteran acquired and was treated for viral hepatitis during service.

2. The Veteran does not have a current diagnosis of viral hepatitis.

3. The Veteran was found to have fatty liver disease during a March 2010 VA examination and this condition was diagnosed as nonalcoholic steatohepatitis during a September 2012 VA examination; this condition is not caused by viral hepatitis and is not related to service.


CONCLUSION OF LAW

The criteria for service connection for a liver disorder, to include chronic hepatitis, residuals of hepatitis, fatty liver disease and/or nonalcoholic steatohepatitis, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran was provided a 38 U.S.C.A. § 5103(a)-compliant notice in a February 2010 correspondence.  Thereafter, the claim was readjudicated in a supplemental statement of the case in December 2012.  Thus, VA has satisfied its duty to notify the appellant.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  In June 2012, the Board remanded this case for further development.  The VA obtained a new examination that occurred in September 2012.  The September 2012 examiner reviewed the Veteran's complete medical history including liver function test results, previous medical opinion reports and interviewed the Veteran.  The examiner provided the requested opinions and provided a complete and detailed analysis and rationale for the opinions provided.  The Board has reviewed this examination report and finds that it is adequate and in sufficient detail to enable a fully informed evaluation of the Veteran's claimed condition.  The Board is therefore satisfied there was substantial compliance with the requested development with regard to this claim.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998); see also Stefl v. Nicholson, 21 Vet.App 120, 123 (2007).  The appellant has not referred to any additional, unobtained, relevant, available evidence. 

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may not be deemed to lack credibility solely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Liver Disorder

1. Factual Background

The Veteran asserts that he has a liver disorder as a result of contracting viral hepatitis during service.  Specifically, the Veteran asserts that he contracted viral hepatitis as a result of being inoculated with a dirty needle in service and that he currently has hepatitis B and other liver problems due to his in-service hepatitis infection.

Initially, the Board notes that the Veteran's service treatment records (STRs) clearly show that the Veteran was diagnosed with viral hepatitis in June 1972.  The Veteran was admitted to the hospital, treated for hepatitis and discharged in July 1972.  Upon discharge, the treating physician recommended repeated testing within two weeks.  An August 1972 STR shows that the Veteran underwent testing and the physician noted his condition was "asymptomatic now" and recommended further testing in a few months.  A November 1972 STR lists the Veteran's condition status as "post-hepatitis" after further testing was done.  Lastly, in April 1974, the Veteran was seen for a cyst on the back of his neck and was again checked for viral hepatitis.  The physical examination revealed no enlarged liver and no jaundice.  Hepatitis-associated antigen (HAA) and urine laboratory testing was also completed and the Veteran was diagnosed with a sebaceous cyst.

Post-service private medical records show that in September 2001 the Veteran was listed as "status post-viral hepatitis B."  An October 2001 private medical record shows that the Veteran underwent laboratory testing in which the hepatitis B core antibody tested positive.  All other testing including testing for hepatitis A and hepatitis B surface antigen were negative.  The Veteran's private physician wrote a letter in October 2001 stating that the Veteran recently had symptoms that "I feel are related to the previous hepatitis."  In addition, the physician found evidence of polycythemia and elevated liver enzymes with the Veteran's platelets that were borderline low.  While the Veteran tested negative for hepatitis C, the physician stated that he "still has the hepatitis B core antibody present and low elevation of surface antibody for hepatitis B.  Certainly this is related to his previous illness of hepatitis while in the military and will more likely than not cause chronic symptoms of hepatitis and liver problems and possibly an end result of liver failure."

A director of the Hepatitis C Clinic at the Baltimore VA medical center reviewed the Veteran's claims file and medical history and provided a medical opinion in March 2004 and an addendum opinion in March 2005.  In the March 2004 opinion, the physician addressed the findings and opinion in the October 2001 letter from the Veteran's private physician.  The VA physician found that the test results indicate a history of prior, resolved hepatitis B.  Further, the physician found that the "serologic test results from October 2001 in no way indicate ongoing active hepatitis."  In addition, the physician found no evidence in the laboratory testing results from October 2001 that suggest chronic hepatitis C virus is present.  In the March 2005 letter, the physician reviewed newly submitted private treatment records and laboratory reports and found no evidence that the Veteran suffered from hepatitis "in any form, or from chronic residuals thereof."  The physician further found that the Veteran's serologic pattern was consistent with prior but fully resolved hepatitis B virus infection, that there was no evidence that the prior infection led to lasting liver damage, and found no evidence of any significant current liver damage.  Based on a review of the medical record, the physician opined that "[t]here is categorically no evidence that this veteran has a long term problem with hepatitis that is related to his military service."

In a June 2005 VA examination report, the examiner found that the Veteran's history of hepatitis B from July 1972 was resolved.  In addition, the examiner found that the positive hepatitis B core antibody test result was actually a marker of previous infection and "does not indicate ongoing active hepatitis."  During the examination the Veteran reported that he still had a yellow tint to his eyeballs and a "bad taste," but denied any further episodes of jaundice and nausea.  The examiner reviewed the laboratory testing done by the Veteran's private physician in March 2004 and found that the nonreactive hepatitis B surface antigen and reactive hepatitis B core antibody platelets count were entirely normal.  The examiner found that the chemistry showed entirely normal liver function tests including AST, ALT and alkaline phosphatase.  The examiner noted a handwritten note from the Veteran's current physician that "seems to indicate a history of hepatitis B not acute or active."  Based on a review of the medical evidence, the examiner concluded that the October 2001 letter from the Veteran's private physician was based on pure speculation.  The examiner concluded that no matter how many times the examination and lab tests were repeated, "the conclusion will be the same: as of March 2004, and now as of June 2005, the Veteran has no evidence of active or chronic hepatitis."

In a January 2010 private medical record, the Veteran's physician wrote a letter documenting the history of his hepatitis.  The physician found a strong likelihood that the diagnosis of viral hepatitis in the STRs from June 1972 was hepatitis B due to the antibody to hepatitis B found on the July 2001 laboratory evaluation.

In March 2010, the Veteran submitted a buddy statement from a Veteran he served with in the Army.  The buddy statement asserted that during service the Veteran became sick and his eyes and skin looked yellow.  The buddy statement also recollected that during his treatment for hepatitis, the hospital doctor told the Veteran that he contracted hepatitis from dirty needles used during inoculations at Fort Dix, New Jersey.  In addition to the buddy statement, the Veteran also submitted performance reviews written a supervisor that evaluated the Veteran as "too slow-moving" and "lacking intererest" such that he was not a good employee.  

A March 2010 VA examiner opined that the Veteran's "hepatitis B was not caused by, related to, or a result of viral hepatitis treated in the service."  The examiner based this opinion on the finding that the Veteran does not currently have hepatitis B.  The examiner reviewed the Veteran's file and medical history.  An ultrasound of the Veteran's abdomen revealed increased echogenicity that the examiner found consistent with fatty infiltration of the liver.  Test results revealed positive hepatitis B core antibody and negative hepatitis B surface antigen.  Liver function testing was normal.  In addition, hepatitis B DNA levels were found to be within normal range indicating no chronic infection.  The examiner found that the Veteran had "isolated positive Hepatitis B core which is of unclear clinical significance and could represent a false positive vs a completely resolved infection."  The examiner also found that the positive hepatitis B core antibody indicated a resolved infection and "[n]o active hepatitis of any sort."  The examiner concluded that "the Veteran's claimed liver condition (hepatitis B which he does not have) is not related to or caused by any infection which occurred in the service."  The examiner further concluded that the Veteran's fatty liver disease was unrelated to his previous viral hepatitis.  

In a December 2011 letter, the same private physician that wrote the January 2010 medical letter found that the Veteran "has a remote history of hepatitis B."  In addition, he wrote that it is possible that the Veteran currently only tests positive for the hepatitis B core antibody without other serologic evidence of the virus.  The physician stated that the only definitive test would be a liver biopsy to look for evidence of Hepatitis B.  Regarding the DNA testing done by the VA, the physician found that this was a quantitative test and "only indicated that the viral DNA was below the limits of detection."  The physician found that by history it is possible that the Veteran acquired hepatitis B in service, but that without further service records from 1972 "it is not possible to say that this was or was not the case definitively."

The Veteran's representative submitted a print out from the Medline Plus web site regarding hepatitis B in February 2012.  The document states that some people's bodies are not able to completely get rid of the hepatitis B infection and that this condition is called chronic hepatitis B.  In addition, people with chronic hepatitis "may have no symptoms, even though gradual liver damage may be occurring."  

In September 2012, the Veteran underwent another VA examination.  The examiner provided the following medical opinions: First, "the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury event, or illness"; second, "the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's connected condition."  After reviewing the claims file and interviewing and examining the Veteran, the examiner determined that the Veteran did not have, nor was there evidence of, chronic viral hepatitis of any variety.  The examiner found that the Veteran consistently tested negative for viral hepatitis A, B and C active infections.  Regarding the positive hepatitis B core antibody test, the examiner found that this test indicated a resolved past infection "which is likely the same infection he had in 1972 while serving in the U S Army."  The examiner did diagnose the Veteran with a type of non-viral hepatitis known as nonalcoholic steatohepatitis (NASH) based on the intermittently persistent mild elevation of his liver function tests and fatty infiltration of his liver as seen on abdominal ultrasound.  The examiner explained that NASH is not caused by or associated with viral hepatitis and is sometimes associated with obesity, elevated levels of cholesterol, and pre-diabetes.  The examiner also reviewed the previous VA examinations and private medical opinions.  Regarding the March 2010 VA examiner's finding that an isolated positive hepatitis B core clinical finding could represent a false positive, the September 2012 examiner found that this finding was in error and stated "I find it at least likely as not (greater than 50% probability) that he did have acute viral hepatitis B in 1972 and, like approximately 95% of adults who contract hepatitis B, [the Veteran] resolved his hepatitis B without sequelae or residuals as supported by the laboratory results."  Further, regarding the October 2001 private physician letter stating that the Veteran's current liver disease was caused by viral hepatitis, the examiner found that this finding was in error.  The examiner concluded that there was no current hepatitis B infection and that the "intermittent abnormal mildly elevated liver functions tests and the fatty infiltration of his liver seen with imaging studies is diagnosed as nonalcoholic steatohepatitis (NASH)."

2. Legal Analysis

The Board finds that a preponderance of evidence is against a finding that the Veteran currently has a diagnosis of viral hepatitis.  In addition, the Board finds that a preponderance of the evidence is against a finding that the Veteran's 2012 diagnosis of nonalcoholic steatohepatitis (NASH) is related to service.

In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110 (West 2014); Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).

It is not disputed that the Veteran contracted and was treated for viral hepatitis in June 1972.  In addition, the Board has considered the October 2001 private physician letter that found that the Veteran's current symptoms were related to his previous in-service illness of viral hepatitis and that his in-service illness "will more likely than not cause chronic symptoms of hepatitis and liver problems and possibly an end result of liver failure."  However, the Board finds this medical opinion speculative in nature as the physician determined only that he "feels" that the Veteran's symptoms were related to his in-service viral hepatitis.  Moreover, the Board finds that the overwhelming weight of the medical evidence shows that the Veteran does not currently have a diagnosis of viral hepatitis.  In coming to this determination, the Board finds the September 2012 VA examination the most probative evidence of record.  

The September 2012 VA examiner determined, after reviewing the claims file and interviewing and examining the Veteran, that he did not have, nor was there any evidence of, chronic viral hepatitis of any variety.  Most importantly, the examiner found that the positive hepatitis B core antibody test indicated a resolved past infection "which is likely the same infection he had in 1972 while serving in the U.S. Army."  Thus, the examiner concluded that the Veteran did contract hepatitis B while in the service, but that this infection resolved "without sequelae or residuals as supported by the laboratory results."

The Board notes that the September 2012 medical opinion is supported by the June 2005 VA examination report and the March 2005 and June 2005 opinions by the director of the Hepatitis C Clinic at the Baltimore VA medical center.  The Board notes that these medical reports found no evidence of active or chronic hepatitis.  In addition, both reports found that the history of acute hepatitis B that the Veteran contracted in June 1972 had since resolved.  Regarding the positive hepatitis B core antibody test result, both medical reports found that this was actually a marker of previous infection and did not indicate ongoing active hepatitis.  The June 2005 VA physician emphatically opined there was "categorically no evidence that this veteran has a long term problem with hepatitis that is related to his military service."

The Board also notes that the September 2012 medical opinion is supported by the March 2010 VA examiner's findings that the viral hepatitis the Veteran acquired in June 1972 was hepatitis B, and that the positive core antibody indicated a resolved infection.  Thus, the March 2010 VA examiner found that there was no active hepatitis of any sort and no chronic hepatitis B present.  Therefore, the examiner opined that the Veteran's claimed hepatitis B "was not caused by, related to, or a result of viral hepatitis treated in the service."  The Board finds that the March 2010 VA examiner's findings regarding viral hepatitis adequate as the examiner provided detailed findings, analysis and explanations with regard to that specific issue on appeal.  However, the Board also notes that the March 2010 VA examiner found "evidence of fatty liver disease which is completely unrelated to history of viral hepatitis in the service."  The examiner did not provide a rationale for this conclusion.  Thus, the Board finds that the March 2010 VA examination with regard to the issue of service connection for a fatty liver (addressed below) is not adequate with regard to that specific issue on appeal.

The Board has also considered the January 2010 and December 2011 letter from the Veteran's private physician, however, these letters only opine that the viral hepatitis the Veteran contracted in service was hepatitis B which is not in dispute.  Further, the Board notes that the private physician did not find that the Veteran currently has viral hepatitis, only a "remote history of hepatitis B."  Lastly, the Board has considered the February 2012 Medline Plus web page submitted by the Veteran's representative.  While this medical article states that some people with chronic hepatitis may have no symptoms, the competent medical evidence as described above clearly shows that the Veteran does not suffer from this condition.  As such, the Board finds this evidence of little probative value.

Accordingly, the Board finds that the overwhelming weight of the medical evidence establishes that the Veteran does not currently have a diagnosis of viral hepatitis of any sort.  As the first element of service connection has not been met, that portion of the appeal must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992) (stating that "[i]n the absence of proof of a present disability there can be no valid claim").

The Board will now consider the Veteran's recent diagnosis of NASH.  It is not in dispute that the Veteran currently has such a diagnosis.  Therefore, there is sufficient evidence that the Veteran meets the threshold criterion for service connection for this condition on the basis of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); see also McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present when the claim is adjudicated).  Thus, the remaining questions are whether this disorder manifested in service, within one year of service, or is otherwise related thereto.  While the Veteran in this case has established a current disability, he has not established a medical nexus linking the current disability to service.

The Board notes the first evidence of NASH is the March 2010 VA examination that found fatty infiltration of the liver without mass.  As noted above, the March 2010 VA examiner did not provide adequate reasons and bases for his conclusion that this condition was not related to the Veteran's service; thus, this decision is not adequate for adjudicating this specific claim.  

During the September 2012 VA examination, the examiner formally diagnosed the Veteran's fatty liver disease as NASH.  The examiner explained that although NASH has no known cause, it is a type of non-viral hepatitis that is not related to viral hepatitis.  Thus, the examiner opined that "[t]he claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's connected condition."  There are no other records documenting this disability.  As such, there is no medical nexus opinion linking the recent NASH diagnosis with the Veteran's service.
 
With regard to lay evidence of a nexus, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, in this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Without evidence showing that the Veteran has medical training or expertise, he cannot competently provide a medical nexus opinion between a current diagnosis of NASH and service.  38 C.F.R. § 3.159(a)(1)-(2) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (2007). 

In any event, to the extent the Veteran may be competent to opine as to medical etiology, the Board finds that the Veteran's lay assertions in the present case are outweighed by the September 2012 VA medical opinion that determined that the there was no nexus between the Veteran's NASH and his military service.  The examiner has training, knowledge, and expertise on which he relied to form his opinion, and he provided a persuasive rationale for it.

In the absence of a liver disorder which is linked to the Veteran's service, the claim for service connection for a liver disorder, to include chronic hepatitis, residuals of hepatitis, fatty liver disease and/or nonalcoholic steatohepatitis, cannot be granted.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a liver disorder, to include chronic hepatitis, residuals of hepatitis, fatty liver disease and/or nonalcoholic steatohepatitis, is denied.



___________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


